Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  October 14, 2014                                                                    Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149955(58)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  JEFFREY CULLUM,                                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 149955
  v                                                          COA: 313739
                                                             Wayne CC: 10-007013-NH
  FREDERICK LOPATIN, D.O.,
           Defendant-Appellant,
  and

  DEARBORN EAR, NOSE AND THROAT
  CLINIC P.C.,
              Defendant.
  ______________________________________/

         On order of the Chief Justice, the motion of the defendant-appellant to extend the
  time for filing his reply brief in this application for leave to appeal is GRANTED. The
  reply brief will be accepted as timely filed if filed on or before October 20, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 14, 2014